Citation Nr: 0503193	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for dental trauma 
to include the upper palate, gums, and teeth numbers 7, 8, 9, 
and 10, has been received.

2. Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for residuals of 
rheumatic fever to include rheumatic heart disease, has been 
received.

3. Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
knee disability, has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in July 2003 at 
which time it was remanded to afford the veteran adequate 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA). 

As indicated in the July 2003 Board remand, in October 2001 
the veteran seemingly raised claims regarding service 
connection for a sinus disability, chronic urinary tract 
infections, pneumonia, bone and joint disabilities secondary 
to rheumatic fever, and "lack of treatment or no treatment." 
These issues are not ripe for consideration by the Board at 
this time and are referred to the RO for appropriate 
consideration and development.

The issues of entitlement to service connection for residuals 
of rheumatic fever to include rheumatic heart disease, and 
service connection for a bilateral knee disability, are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C. VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  A Board decision dated in May 1988, denied the claim of 
service connection for a dental condition due to dental 
trauma to include the upper palate, gums, and teeth numbers 
7,8,9, and 10; the last final disallowance of the claims.  

2.  The evidence received since the May 1988 Board decision 
is cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a dental condition due to 
dental trauma to include the upper palate, gums, and teeth 
numbers 7,8,9, and 10.

3.  A rating decision in July 1986 denied the claims of 
service connection for aggravation of rheumatic fever and 
bilateral knee disability; a Board decision dated in May 
1988, denied service connection for a left knee disorder; 
these are the last final disallowances of the claims.  

4.  The evidence received since the July 1986 rating decision 
and the May 1988 Board decision includes evidence that is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claims of service connection for aggravation of rheumatic 
fever to include rheumatic heart disease and a bilateral knee 
disability.  


CONCLUSIONS OF LAW

1.  The July 1986 rating and the May 1988 Board decisions are 
final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. § 
20.1100 (2003).

2.  New and material evidence to warrant reopening the claim 
of service connection for a dental condition due to trauma 
has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been received to reopen the 
veteran's claims of service connection for a bilateral knee 
disorder and aggravation of rheumatic fever, to include 
rheumatic heart disease. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances. VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  The original RO decision that is the subject of 
this appeal was entered in May 2000, before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.

In the present case, a substantially complete application was 
received in December 1999.  Thereafter, in the rating 
decision dated in May 2000, the RO declined to reopen the 
issues.  Only after that rating action was promulgated did 
the AOJ, in February 2003 and in March 2004, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Notice of the VCAA requirements 
was also included in the September 2004 supplemental 
statement of the case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in February 2003 
and in March 2004 were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claims, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA and regulations.  The record 
in this case includes the veteran's service medical records, 
along with private and VA medical records.  With regard to 
providing assistance to the veteran it is also noted that he 
has been notified of the applicable laws and regulations 
which set forth the criteria for reopening claims with new 
and material evidence as well as entitlement to service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363. 

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended. See 66 Fed. Reg. 45620- 
45632 (August 29, 2001). However, the amended version is only 
applicable to claims filed on or after August 29, 2001. The 
change in the regulation therefore does not impact the 
present case since the veteran's request to reopen was 
received in December 1999.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet. App. 462 (1994). Further, in order 
to reopen a claim there must be new and material evidence 
presented or secured "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits." Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


I.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for dental trauma 
to include the upper palate, gums, and teeth numbers 7, 8, 9, 
and 10, has been received.

In a May 1988 Board decision, the Board denied service 
connection for a dental condition due to dental trauma.  

The evidence at the time of the Board decision included the 
veteran's service medical records.  A February 1966 service 
dental examination report shows the veteran had caries in 
teeth numbers 7 through 10.  In April 1966 a dental clinic 
entry shows that the veteran received treatment for a 
laceration in the anterior maxillary gingival area, and the 
area was sutured.  The record is absent for any description 
of loss of teeth.   

Service dental X-rays from August 1966 appear to show caries 
and dental work involving teeth 6 through 10.  The absence of 
teeth 7 through 10 is not indicated. The veteran's separation 
physical examination reflects dental work had been performed 
on teeth 7 through 10.  

In a March 1981 statement, the veteran claimed that during 
service in March 1966, he was hit in the mouth with a bayonet 
and that his teeth were replaced in 1967.  

In an April 1981 rating decision the dental claim was denied 
on the basis that no combat or service dental trauma was 
shown.   

A VA hospitalization record dated for a period from January 
through May 1985, shows that during the veteran's hospital 
stay for an unrelated disorder, he had a dental extraction.  
The cause for the extraction is not indicated.   
       
A July 1986 rating decision denied service connection for 
dental trauma.  It was determined that service medical 
records showed no teeth or gum trauma.  The veteran appealed 
service connection for dental trauma.

At a personal hearing at the RO in December 1986, the veteran 
testified that during basic training, he was hit in the mouth 
with a bayonet and as a result of the injury, his four front 
teeth were knocked out and up into his sinus area.  He stated 
that partial teeth knocked into his gums by the accident were 
not removed until 1967.  When it was indicated that his 
dental records were not clear on the injury, the veteran 
responded that there had been a cover-up on his dental 
records.      

In a May 1988 Board decision, the Board found that a dental 
condition due to dental trauma was not manifested during 
active duty.  The May 1988 Board decision is the last final 
disallowance of the claim.  

Since the May 1988 Board decision, additional evidence has 
been received.  The vast majority of the evidence consists of 
medical information and clinical data for unrelated medical 
problems, as well as previously considered clinical data.  
Medical records dated in July 2003 show that the veteran 
received dental treatment for oral problems resulting in 
extraction of his teeth.  

The Board has reviewed the evidence of record, and concludes 
that the additional evidence that has been received regarding 
service connection for dental trauma is essentially 
cumulative of evidence that has been previously considered.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  The veteran has not presented any new 
evidence which bears directly and substantially upon the 
specific matter under consideration, specifically in-service 
incurrence nor is there evidence linking the veteran's 
current dental condition to service.   

New and material evidence has not been received to reopen the 
veteran's claim of service connection for dental trauma to 
include the upper palate, gums, and teeth numbers 7, 8, 9, 
and 10.


II.  Whether New and Material Evidence, Sufficient to Reopen 
Claims of Entitlement to Service Connection for Residuals of 
Rheumatic Fever to Include Rheumatic Heart Disease and a 
Bilateral Knee Disability, Have Been Received

In a July 1986 rating decision, among other claims, the RO 
denied service connection for a bilateral knee disorder and 
aggravation of rheumatic fever.  The veteran timely disagreed 
with and appealed service connection for a left knee disorder 
and aggravation of rheumatic fever. The July 1986 rating 
determined that rheumatic heart disease was a non-service 
connected disorder. At a December 1986 personal hearing at 
the RO, the veteran and his representative limited 
consideration of his claims for adjudication to several 
issues, to include service connection for a left knee 
condition.

In May 1988, based on issues specified for adjudication at 
the December 1986 personal hearing at the RO, among other 
claims, the Board denied service connection for a left knee 
disability.  In light of Board procedures inherent at the 
time, which was prior to judicial review, the issues of 
service connection for a bilateral knee disorder and 
aggravation of rheumatic fever (now claimed as to include 
rheumatic heart disease) were waived by the Board in May 1988 
pursuant to the issues specified in the veteran's appeal and 
at the December 1986 personal hearing at the RO.  As a 
result, the July 1986 rating decision is the last final 
disallowance with respect to service connection for a 
bilateral knee disorder and aggravation of rheumatic fever to 
include rheumatic heart disease.  The May 1988 Board decision 
is the last final disallowance of service connection for a 
left knee disorder, which has been rephrased as service 
connection for a bilateral knee disorder for facility.  

The evidence available at the time of the July 1986 rating 
decision and the May 1988 Board decision included the 
veteran's service pre-induction medical records and his 
service medical records.  Pre-induction physical examination 
records show the veteran reported a history of rheumatic 
fever and a "trick or locked knee." It was indicated that 
he had had "pulled tendons" in the knee in February 1965, 
and rheumatic fever at age 6, with questionable cardiac 
sequelae.  Normal physical findings were reported.  

Service medical records dated in March 1966 show the veteran 
reported a history of rheumatic fever at age 6 years, and a 
history of a (heart) murmur. It was indicated that no murmur 
was shown that day.  The veteran also received treatment for 
an injured knee, reported as "difficulty to full 
extension." Whether it was the left or right knee was not 
indicated.  The veteran received treatment for  "Pulled 
muscles in knee" in September 1966, while playing football.  
The veteran's separation physical examination records 
revealed no abnormal findings regarding residuals of 
rheumatic fever, the heart or the knees.  

The July 1986 rating decision determined that there were no 
residuals of a knee injury or (knee) reinjury in service; and 
that rheumatic fever was not shown as incurred or aggravated 
in service.  Rheumatic heart disease was designated as a non-
service connected disability.  The veteran subsequently 
appealed service connection for a left knee disability and 
aggravation of rheumatic fever.  

In the May 1988 Board decision, the Board found that a pre-
existing left knee disability did not undergo any chronic 
pathologic advancement during active duty.  

Since the July 1986 and May 1988 rating and Board decisions, 
additional evidence has been received. 

Received in November 1995 were VA outpatient treatment 
records dated from 1985 to 1993.  A VA X-ray report of the 
knees dated in April 1985 indicates there was bilateral knee 
joint narrowing. There is no indication that this record was 
previously considered.  Subsequent VA clinical records dated 
from April 1993 through June 2004 reveal treatment for 
degenerative joint disease of the knees.  

Regarding aggravation of rheumatic fever, to include 
rheumatic heart disease VA and private medical records dated 
from April 1993 through June 2004 show that the veteran 
received treatment for rheumatic mitral insufficiency, mild 
mitral regurgitation, and coronary artery disease.  

With respect to the claims of service connection for 
residuals of rheumatic fever to include rheumatic heart 
disease and a bilateral knee disability, the foregoing 
medical evidence is new in that it is neither cumulative nor 
redundant and it has not been previously considered.  38 
C.F.R. § 3.156(a).  Further, the evidence is material to both 
issues in that it shows current and past disability of the 
knees and heart not previously considered. This evidence is 
material to both service connection and aggravation and could 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed injuries or 
disabilities.  The additional evidence that is of record is 
so significant that it must be considered in order to fairly 
decide the merits of the claims. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Hodge, at 1363. 

Based on the additional evidence of record, received since 
the July 1986 and December 1988 rating and Board decisions, 
the claims of service connection for residuals of rheumatic 
fever to include rheumatic heart disease and a bilateral knee 
disability are reopened.  



ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for dental 
trauma to include the upper palate, gums, and teeth numbers 
7, 8, 9, and 10

New and material evidence having been submitted, the claim of 
service connection for residuals of rheumatic fever to 
include rheumatic heart disease is reopened.

New and material evidence having been submitted, the claim of 
service connection for a bilateral knee disability is 
reopened.


REMAND

As stated above, the veteran has submitted new and material 
evidence sufficient to reopen the claims of residuals of 
rheumatic fever to include rheumatic heart disease, and a 
bilateral knee disability.  In this regard it is important to 
note that the duty to assist requires a medical examination 
or opinion where there is competent evidence that a claimant 
has current disability or persistent or recurrent symptoms of 
disability.  38 U.S.C.A. § 5103A.

Further, with respect to aggravation of pre-existing 
disabilities there has been a change in the interpretation of 
the law with respect to the adjudication of claims involving 
pre-existing conditions and the application of the 
presumption of soundness.  Essentially, the law as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  Pre-induction medical 
records of the veteran refer to a pre-service left knee 
injury and a child hood history of rheumatic fever, although 
no residuals of either shown were shown at that time.  As 
indicated previously, current medical evidence reveals 
rheumatic mitral insufficiency, mild mitral regurgitation and 
coronary artery disease and pertaining to the knees, 
degenerative joint disease.  

Additional medical information is required in this case to 
determine the relationship if any between the veteran's 
current knee and heart disabilities and his period of 
service.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004). 

2.  The veteran should be afforded VA 
cardiovascular and orthopedic 
examinations.  After a review of the 
veteran's claims folder and service 
medical records, the examiners should 
clearly report all current cardiovascular 
and bilateral knee disorders.  The 
examiners are then requested to provide 
opinions in conjunction with the 
veteran's claimed residuals of rheumatic 
fever, including rheumatic heart disease, 
and a bilateral knee disability, 
indicating whether it is at least as 
likely as not (i.e., at least a 50-50 
degree of probability) that: (a) the 
disorders existed prior to service; and 
whether they were in any way chronically 
aggravated (i.e., increased in severity) 
during service. Any studies or tests that 
are needed to make determinations should 
be conducted accordingly. Written 
rationales and bases should support all 
conclusions.  It is critical that the 
claims folder be made available to the 
examiners in conjunction with the 
examinations. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
residuals of rheumatic fever to include 
rheumatic heart disease and a bilateral 
knee disorder is warranted. If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


